6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-4 and 10-13 in the reply filed on 06/02/2022 is acknowledged. Claims 5-9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities: 
Claim 10 “processing apparatus” should read –a processing apparatus--.
Claim 12, line 4 “obtaine” should read –obtain--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claim 10 limitation “a processing apparatus configured to perform the method…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
For an example, First, "apparatus" is a generic substitute for “apparatus”; second, the "apparatus" is modified by functional language including “configured to perform the method”; and third, the "apparatus" is not modified by sufficient structure to perform the recited function because "processing" preceding apparatus describes the function, not the structure of the apparatus. It is similar analysis with “a personal care device” of claim 1 and Claim 12 has the similar issues.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, “an imaging device” is unclear whether it refers to the imaging device of claim 1 or an additional imaging device.
All claims dependent from claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Hal et al (US 2008/0255548) hereinafter Van Hal.
Regarding claim 1, Van Hal teaches a method for operating a personal care device (Figures 1-5a-c and Abstract “a hair shorten device”), the method comprising:
obtaining (Para. 61), using an imaging device (12, Figure 1), image data relating to a portion of a body of a user to be treated by the personal care device (Para. 61 “the desired part of the hair to be shortened…a CCD camera 12 and e.g. hair recognition software in the control unit 13 for evaluation of the image of the skin 18 with hairs 20”); and 
measuring, using the image data, a parameter (Para. 63 “for example to shave a male's beard… The CCD camera 12 will take images of the skin…” and Para. 73 “The diameter of hair varies over the different parts of the body, and in dependence on the different types of hair. For example, a beard hair is much thicker than a vellus hair on the forehead”) relating to at least one hair growing from the portion of the body (as the claim is written, it is not provided a guidance of what it is measured and how the measuring step is. Therefore,  Para. 63, lines 1-5 “The CCD camera 12 will take images of the skin. The control unit 13 will evaluate the images, and determine the position of a hair 20 to be shortened”, there is a measuring step of some sorts or comparing step, in order to determine to the position of a hair 20 to be shortened); 
characterized in that the method further comprises determining a position of the portion of the body on the body based on the measured parameter (Para. 63 “The control unit 13 will evaluate the images, and determine the position of a hair 20 to be shortened”) and a predetermined relation between the parameter and the position on the body (Para. 73, line 6-8 “the device of the present invention, it is of course possible to build in feedback on the diameter of the hair, and to adapt the position of the foci accordingly”). 
Regarding claim 2, Van Hal teaches performing a personal care activity to the body of the user (abstract “cutting a hair”). 
Regarding claim 3, Van Hal teaches responsive to determining the position of the portion of the body on the body, causing the personal care device to perform an action (Para. 63 “The CCD camera 12 will take images of the skin. The control unit 13 will evaluate the images, and determine the position of a hair 20 to be shortened. The control unit will then control the position of the mirror 8 and activate the laser source 2 such that the foci 10 of the focused subbeams will be aimed at said hair 20, in order to let the LIOB related phenomena at those foci 10 break the hair 20.”
Regarding claim 4, Van Hal teaches that the action comprises adjusting an operating parameter of the personal care device depending on the determined position of the portion of the body on the body (see the discussion in claim 3 above for “controlling the position of the mirror 8 and activating the laser source”).
Regarding claim 10, Van Hal shows that the personal care device (Figure 1) comprising:
a personal care element (a laser system 2-9, figure 1);
the imaging device (see the limitation in claim 1 above); and
a processing apparatus (13) configured to perform the method (see the discussion in claim 1 above), wherein the processing apparatus is configured to perform the step of obtaining the image data using said imaging device (see the discussion in claim 1 above).
Regarding claim 11, Van Hal shows that the imaging device comprises an optical imaging device (Para. 62 “CCD camera 12 …CMOS camera.., focused beams…the optical window”); a capacitive contact sensor; and an acoustic imaging device.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hal in view of Rothschild (US 2014/0137883).
Regarding claim 12, Van Hal shows a personal care system (Figure 1 shows a whole system) comprising: 
a personal care device (a laser system) comprising: a personal care element (8);
an imaging device (12) configured to obtain image data relating to a portion of a body of a user to be treated by the personal care element (see the discussion in claim 1 above); and 
a controller (13, Figure 1) configured to control the personal care element and the imaging device;
a processing apparatus (microcomputer, Para. 60), remote from the personal care device (502), configured to measure, using the image data, a parameter relating to at least one hair {419} growing from the portion of the body, and to determine a position of the portion of the body on the body based on the measured parameter and a predetermined relation between the parameter and the position on the body, but Van Hal fails to discuss a processing apparatus, remote from the personal care device.
Rothschild shows a personal care system (Figure 1) including a personal care device (a razor 110) that has an imaging device (135) and an external processing system (170), wherein the external processing system remotely communicates with the personal care device (Paras 43-45) for processing images and controlling the personal care device (Para. 49 “processes…For example, an alert indicating that the area of the skin is sensitive to shaving can be automatically generated in response to determining that the area of the skin is sensitive to shaving. The alert can be presented to a user of the razor, for example as an audible alert presented via the output audio transducer of the razor or as a message communicated to the user via a display integrated into the razor or via an external display”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the system of Van Hal to have an additional external processing device to remotely communicate with a personal care device (razor), as taught by Rothschild, in order to allow an operator to conveniently use an external device (tablet computer) to process and store images, and control the personal care device (Paras. 48-49 and 51 of Rothschild). 
Doing so, the external processing device, configured to measure, using the image data, a parameter relating to at least one hair growing from the portion of the body, and to determine a position of the portion of the body on the body based on the measured parameter and a predetermined relation between the parameter and the position on the body (see the discussion in claim 1 above).
Regarding  claim 13, the modified system of Van Hal shows that the controller is configured to, responsive to determining the position of the portion of the body on the body, control the personal care device to adjust an operating parameter of the personal care device depending on the determined position of the portion of the body on the body (see the discussion in claim 3 above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/           Primary Examiner, Art Unit 3724                                                                                                                                                                                                        6/14/2022